       Case 2:21-cv-00666-JJT Document 55 Filed 05/07/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   National Payment Systems LLC,                        No. CV-21-00666-PHX-JJT
10                   Plaintiff,                           ORDER
11   v.
12   BSR Acquisition Company LLC,
13                   Defendant.
14
15          At issue are Plaintiff’s Motions to File Documents under Seal (Docs. 47, 50) and
16   Defendant’s Motion to File Documents under Seal (Doc. 53). Additionally, Plaintiff has
17   lodged under seal a First Amended Proposed Findings of Fact and Conclusions of Law
18   (Doc. 48), and the Court already entered an Order (Doc. 39) granting Plaintiff’s Motion
19   (Doc. 33) to file under seal the Proposed Findings of Fact and Conclusions of Law.
20          In the Ninth Circuit, courts “start with a strong presumption in favor of access to court
21   records.” Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096 (9th Cir. 2016)
22   (quoting Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). “In
23   order to overcome this strong presumption, a party seeking to seal a judicial record must
24   articulate justifications for sealing that outweigh the historical right of access and the public
25   policies favoring disclosure.” Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178–
26   79 (9th Cir. 2006). Where a document is “more than tangentially related to the merits” of a
27   case, the party seeking to seal the document must demonstrate “compelling reasons to keep
28   the documents under seal.” Ctr. for Auto Safety, 809 F.3d at 1103.
       Case 2:21-cv-00666-JJT Document 55 Filed 05/07/21 Page 2 of 2



 1          Plaintiff has provided sufficient compelling reasons to file under seal the Opposition
 2   to Defendant’s Motion to Strike Declaration of Stephen J. Scherf (lodged under seal at
 3   Doc. 51), and Motion for Relief Regarding Defendant’s Inability to Pay on a Judgment
 4   (lodged under seal at Doc. 52). Likewise, Defendant has provided sufficient compelling
 5   reasons to file under seal the Reply in Support of its Motion to Strike (lodged under seal at
 6   Doc. 54). Specifically, the parties have stated that the subject documents contain
 7   confidential business and financial data, the disclosure of which could harm the parties’
 8   competitive standing. See Kamakana, 447 F.3d at 1179. Moreover, the Court takes into
 9   account the expedited nature of the subject briefing in conjunction with Plaintiff’s Motion
10   for Temporary Restraining Order.
11          IT IS THEREFORE ORDERED granting Plaintiff’s Motions to File Documents
12   under Seal (Docs. 47, 50).
13          IT IS FURTHER ORDERED granting Defendant’s Motion to File Documents
14   under Seal (Doc. 53).
15          IT IS FURTHER ORDERED that the Court will permit Plaintiff to file under seal
16   its First Amended Proposed Findings of Fact and Conclusions of Law (Doc. 48) based on
17   the Court’s reasoning in its prior Order (Doc. 39).
18          IT IS FURTHER ORDERED that the Clerk of Court shall file under seal the
19   documents presently lodged under seal at Docs. 48, 51, 52, and 54.
20          Dated this 7th day of May, 2021.
21
22                                          Honorable John J. Tuchi
                                            United States District Judge
23
24
25
26
27
28


                                                 -2-
